Citation Nr: 1641891	
Decision Date: 10/31/16    Archive Date: 11/08/16

DOCKET NO.  12-29 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected transient ischemic attack with carotid artery occlusive disease.

3.  Entitlement to a disability rating in excess of 10 percent, and in excess of 20 percent from June 28, 2011, for lumbar degenerative disc disease with spondylosis.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


WITNESSES AT HEARING ON APPEAL

The Veteran and his nephew, G.N.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to July 1967, from April 1980 until his retirement in March 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and an October 2012 rating decision by the RO in Jackson, Mississippi.  Jurisdiction over this case rests with the RO in Jackson, Mississippi.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran and his nephew, G.N., testified at local hearings conducted by Decision Review Officers (DRO) in May 2011 and January 2015.  In May 2016, the Veteran and G.N. testified at a videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are associated with the evidentiary record.

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is part and parcel of an increased rating claim when such claim is raised by the record.  The Veteran has indicated that he retired because he could no longer work due to his service-connected back disability.  See, e.g., May 2011 DRO hearing testimony.  Accordingly, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

In an October 2014 rating decision, the Jackson RO determined the Veteran's claims of entitlement to service connection for diabetes and for coronary artery disease claimed as a heart condition, peripheral vascular disease and stent implant remained denied because the evidence submitted was not new and material.  In October 2014, VA received the Veteran's notice of disagreement with the October 2014 rating decision.  In January 2016, the RO issued a statement of the case, in which it determined the Veteran's claim of entitlement to service connection for diabetes remained denied because the evidence submitted was not new and material, and determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for coronary artery disease claimed as a heart condition, peripheral vascular disease and stent implant, but denied entitlement to service connection.  A substantive appeal has not been received in response to the January 2016 statement of the case.  Accordingly, the Veteran did not perfect an appeal as to the issues of whether new and material evidence has been received to reopen the claims of entitlement to service connection for diabetes and for coronary artery disease claimed as a heart condition, peripheral vascular disease and stent implant, and thus, those issues are not currently before the Board.

The issues of entitlement to service connection for hypertension, entitlement to increased disability ratings for a back disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2010 rating decision denied entitlement to service connection for hypertension based on the determinations that there was no medical evidence of record that the Veteran's hypertension began during or was caused by his active duty service, and that the evidence did not indicate the Veteran's hypertension was diagnosed within the presumptive period following the Veteran's separation from active duty service.

2.  The Veteran did not submit a notice of disagreement with the March 2010 rating decision.  No new and material evidence was received by VA within one year of the issuance of the March 2010 rating decision.

3.  The additional evidence presented since the RO decision in March 2010 relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The March 2010 rating decision, which denied the Veteran's claim of entitlement to service connection for hypertension, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2015).

2.  The additional evidence received since the March 2010 rating decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A March 2010 rating decision denied entitlement to service connection for hypertension based on the determinations that there was no medical evidence of record that the Veteran's hypertension began during or was caused by his active duty service, and that the evidence did not indicate the Veteran's hypertension was diagnosed within the presumptive period following the Veteran's separation from active duty service.  The Veteran did not submit a notice of disagreement with the March 2010 rating decision, and no new and material evidence was received by VA within one year of the issuance of the March 2010.  As such, the March 2010 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final March 2010 RO decision, entitlement to service connection for transient ischemic attack (TIA) with carotid artery occlusive disease was granted per a March 2016 rating decision.  During the May 2016 hearing before the Board, the Veteran testified that he believes his hypertension began during his active duty service due to the constant stress he felt related to his job as a recruiter, and that there is medical research which supports a causal relationship between his hypertension and his service-connected TIA.  This evidence is new and material evidence because it was not of record at the time of the final RO decision in March 2010, and indicates the Veteran's current hypertension may be related to his military service, and/or to a service-connected disability.  Therefore, this new evidence relates to unestablished facts necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of entitlement to service connection for hypertension, as it raises a reasonable possibility that the Veteran's hypertension was incurred during or is related to his active duty service, and/or that it is related to his service-connected TIA.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for hypertension is reopened, and to this extent only, the appeal is granted.


REMAND

Hypertension

As discussed above, the Veteran has raised the theory of secondary service connection, contending there is a causal relationship between his hypertension and his TIA, and service connection for TIA with carotid artery occlusive disease was granted in March 2016.  On remand, the AOJ should provide the Veteran with VCAA notice regarding secondary service connection.

The Veteran has reported he receives treatment for his hypertension from the Biloxi VA Medical Center (VAMC) as well as the Keesler Air Force Base (AFB) Medical Center.  See, e.g., May 2016 videoconference hearing testimony; February 2014 Report of General Information.  Treatment records from the Biloxi VAMC dated September 2009 to August 2014 are of record, as well as treatment records from the Keesler AFB Medical Center dated from January 2000 to April 2012.  On remand, the AOJ should obtain any VA treatment records dated from the Veteran's retirement from active duty service in March 2000 up to September 2009.  The AOJ should also obtain any updated treatment records from the Biloxi VAMC and the Keesler AFB Medical Center.

The Veteran was afforded a VA examination in September 2009.  At that time, the VA examiner opined that the Veteran's hypertension was not caused by or a result of his active duty service because it was diagnosed two years after his separation from service, and the diagnosis was incidental.  The examiner also opined that the Veteran's hypertension was not caused by or a result of his TIA.  However, the September 2009 VA examiner did not address the Veteran's contentions that his hypertension began during service due to the stress he experienced from his job as a recruiter, and that high blood pressure was present on several examinations but the military never followed up with further checks.  See, e.g., May 2016 videoconference hearing testimony; May 2011 Veteran statement.  The VA examiner also did not address the notations of some high blood pressure readings before and immediately following the Veteran's retirement from active duty service.  See, e.g., October 2002 Keesler AFB Medical Center treatment notes; April 2001 Keesler AFB Medical Center treatment note; March 2000 Keesler AFB Medical Center treatment note; January 2000 Keesler AFB Medical Center treatment note (noting the Veteran's systolic blood pressures have varied over the past 6 to 8 years, and the Veteran's blood pressure was elevated upon that visit).  The September 2009 VA examiner also did not provide a rationale for his opinion that the Veteran's hypertension was not caused by his TIA, and did not address whether the hypertension is aggravated by the now service-connected TIA.  On remand, the AOJ should afford the Veteran a new VA examination to determine the nature and etiology of his current hypertension.

Back Disability and TDIU

The Veteran has indicated he has received treatment from a chiropractor for his service-connected back disability.  See June 2011 Keesler AFB Medical Center treatment note; May 2011 DRO hearing testimony.  However, no chiropractic treatment records are associated with the evidentiary record.  On remand, the AOJ should ask the Veteran to identify all private treatment, including all chiropractic treatment, regarding his back disability, and then undertake appropriate efforts to obtain any outstanding treatment records. 

The Veteran was last afforded a VA examination regarding his service-connected back disability in March 2014.  During his January 2015 DRO hearing and his May 2016 hearing before the Board, the Veteran testified that his back is progressively getting worse, and has worsened since his last VA examination.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  On remand, the AOJ should afford the Veteran a new VA examination to determine the current manifestations and severity of his service-connected back disability.

Finally, the Veteran's claim for TDIU is inextricably intertwined with the remanded increased rating claim.  See, e.g., May 2011 DRO hearing testimony.  Accordingly, the Board will defer decision on the matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with a new VCAA notice, including notice regarding secondary service connection claims and TDIU.  The AOJ should complete all required development actions with respect to the issue of entitlement to TDIU.

2. The AOJ should ask the Veteran to identify any non-VA testing and/or treatment related to his hypertension and his back, to include chiropractic treatment.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include updated treatment records from the Keesler AFB Medical Center dated from April 2012 to the present.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

3. The AOJ should obtain any outstanding VA treatment records, to include any VA treatment records dated from March 2000 to September 2009, and updated treatment records from the Biloxi VAMC dated from August 2014 to the present.  All obtained records should be associated with the evidentiary record.

4. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of his hypertension.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current hypertension was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's contentions that his hypertension began during service due to stress from his job as a recruiter, but that the military never followed up on his high blood pressure readings.

The examiner should also specifically address notations of some high blood pressure readings before and immediately following the Veteran's retirement from active duty service, to include the January 2000 Keesler AFB Medical Center treatment note which noted the Veteran's systolic blood pressures had varied over the past 6 to 8 years, and the Veteran's blood pressure was elevated upon that visit.

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current hypertension manifested within a year of his separation from active duty service?

c) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current hypertension was caused by the Veteran's service-connected TIA with carotid artery occlusive disease?

The examiner should specifically address the Veteran's contentions that medical evidence, including studies from the Mayo Clinic, indicates a relationship between hypertension and TIA.

d) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current hypertension is aggravated by the Veteran's service-connected TIA with carotid artery occlusive disease?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.
5. After #1 through #3 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected back disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should describe all pertinent symptomatology associated with the Veteran's back disability.  The examiner should also comment upon the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician).

6. After the above development has been completed, adjudicate the claims.  If any benefit sought remains denied, provide the Veteran with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


